Exhibit 10.3

 

EXECUTION VERSION

 

SUPPORT AGREEMENT

 

This SUPPORT AGREEMENT (the “Agreement”), dated as of December 20, 2012, by and
among Hotspurs Holdings LLC, a Delaware limited liability company (“Parent”),
and the certain stockholders of FirstCity Financial Corporation, a Delaware
corporation (the “Company”), listed on Exhibit A hereto.

 

WHEREAS, as of the date hereof, each stockholder listed on Exhibit A hereto
(each a “Stockholder” and together the “Stockholders”) (i) is the record and
beneficial owner (as defined in Rule 13d-3 under the Exchange Act) of the Shares
of the Company set forth opposite such Stockholder’s name on Exhibit A (all such
Shares set forth on Exhibit A, together with any Shares of the Company that are
hereafter issued to or otherwise acquired or owned by any Stockholder prior to
the termination of this Agreement being referred to herein as the “Subject
Shares”), (ii) directly or indirectly owns the number of Company Stock Options
and Company Restricted Shares set forth opposite such Stockholder’s name on
Exhibit A and (iii) Company Stock Options and Company Restricted Shares owned by
the Stockholder shall not be considered “Subject Shares” prior to their exercise
and subsequent issuance or vesting, as applicable, and Shares of the Company
issued upon exercise of the Company Stock Options and vested Company Restricted
Shares shall be considered “Subject Shares” upon their issuance or vesting, as
applicable.

 

WHEREAS, Parent, Hotspurs Acquisition Corporation, a Delaware corporation
(“Merger Subsidiary”) and the Company intend to enter into an Agreement and Plan
of Merger, dated as of the date hereof and as it may be amended from time to
time (the “Merger Agreement”), which provides, among other things, for the
merger of the Company and Merger Subsidiary (the “Merger”), upon the terms and
subject to the conditions set forth in the Merger Agreement (capitalized terms
used but not otherwise defined herein shall have the respective meanings
ascribed to such terms in the Merger Agreement); and

 

WHEREAS, as a condition to their willingness to enter into the Merger Agreement,
Parent has required that each Stockholder, and as an inducement and in
consideration therefor, each Stockholder (in such Stockholder’s capacity as a
holder of the Subject Shares and, if applicable, Company Stock Options or
Company Restricted Shares) has agreed to, enter into this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:

 

ARTICLE I.
REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDERS

 

Each Stockholder represents and warrants to Parent as to such Stockholder,
severally but not jointly, that:

 

1.1          Organization; Authorization; Binding Agreement. If such Stockholder
is an entity, such Stockholder is duly organized, validly existing and in good
standing under the Laws of the jurisdiction in which it is incorporated or
constituted (to the extent such concepts are recognized in

 

1

--------------------------------------------------------------------------------


 

such jurisdiction) and the consummation of the transactions contemplated hereby
are within such Stockholder’s corporate or organizational powers and have been
duly authorized by all necessary corporate or organizational actions on the part
of such Stockholder. Such Stockholder has full power and authority to execute,
deliver and perform this Agreement. This Agreement has been duly and validly
executed and delivered by such Stockholder, and constitutes a legal, valid and
binding obligation of such Stockholder enforceable against such Stockholder in
accordance with its terms, subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar Laws
relating to or affecting creditors’ rights generally and general equitable
principles (whether in equity or at law).

 

1.2          Non-Contravention. The execution and delivery of this Agreement by
such Stockholder does not, and the performance by such Stockholder of such
Stockholder’s obligations hereunder and the consummation by such Stockholder of
the transactions contemplated hereby will not (i) violate any Law applicable to
such Stockholder or such Stockholder’s Subject Shares or, if applicable, Company
Stock Options or Company Restricted Shares, (ii) except as may be required by
applicable securities Law, require any consent, approval, order, authorization
or other action by, or filing with or notice to, any Person (including any
Governmental Authority) under, constitute a default (with or without the giving
of notice or the lapse of time or both) under, or give rise to any right of
termination, cancellation or acceleration under, or result in the creation of
any Liens on any of the Subject Shares or, if applicable, Company Stock Options
or Company Restricted Shares pursuant to, any contract, agreement, trust,
commitment, order, judgment, writ, stipulation, settlement, award, decree or
other instrument binding on such Stockholder or any applicable Law, and (iii) if
such Stockholder is an entity, violate any provision of such Stockholder’s
organizational documents, except, in the case of each of (i), (ii) and (iii),
for matters that, individually or in the aggregate, have not or would not
reasonably be expected to materially impair the ability of the Stockholder to
perform in a timely manner its obligations under this Agreement or consummate
the transactions contemplated by this Agreement.

 

1.3          Ownership of Subject Shares, Company Stock Options Company
Restricted Shares; Total Shares. Such Stockholder is the record (except to the
extent held in nominee or other street name form) or beneficial owner (as
defined in Rule 13d-3 under the Exchange Act) of such Stockholder’s Subject
Shares and, if applicable, Company Stock Options or Company Restricted Shares
and has good and marketable title to such Subject Shares and, if applicable,
Company Stock Options or Company Restricted Shares free and clear of any Liens,
except as (i) provided hereunder, (ii) pursuant to any applicable restrictions
on transfer under the Securities Act (collectively, “Permitted Encumbrances”),
or (iii) pledged to secure personal credit lines or loans, which pledges will be
released not later than the time such Subject Shares are tenedered pursuant to
the transactions contemplated by the Merger Agreement. The Subject Shares,
Company Stock Options and Company Restricted Shares listed on Exhibit A opposite
such Stockholder’s name constitute all of the Equity Securities of the Company
beneficially owned by such Stockholder as of the date hereof, and such
Stockholder neither holds nor has any beneficial ownership in any other Equity
Security in the Company. Except pursuant to this Agreement, no Person has any
contractual or other right or obligation to purchase or otherwise acquire any of
such Stockholder’s Subject Shares or, if applicable, Company Stock Options or
Company Restricted Shares.

 

1.4          Voting Power. Other than as provided in this Agreement, such
Stockholder has full voting power, with respect to such Stockholder’s Subject
Shares and Company Restricted Shares,

 

2

--------------------------------------------------------------------------------


 

and full power of disposition, full power to issue instructions with respect to
the matters set forth herein and full power to agree to all of the matters set
forth in this Agreement, in each case with respect to all of such Stockholder’s
Subject Shares and, if applicable, Company Stock Options or Company Restricted
Shares, except, in each case, as set forth on Exhibit A. None of such
Stockholder’s Subject Shares are subject to any proxy, voting trust or other
agreement or arrangement with respect to the voting of such Subject Shares,
except as provided hereunder.

 

1.5          Reliance. Such Stockholder has had the opportunity to review the
Merger Agreement and this Agreement with counsel of such Stockholder’s own
choosing. Such Stockholder understands and acknowledges that Parent is entering
into the Merger Agreement in reliance upon such Stockholder’s execution,
delivery and performance of this Agreement.

 

1.6          Absence of Litigation. With respect to such Stockholder, as of the
date hereof, there are no actions, suits or proceedings (including regulatory or
administrative proceedings or any proceedings in arbitration) pending against,
or, to the knowledge of such Stockholder, threatened against such Stockholder or
any of such Stockholder’s properties or assets (including the Subject Shares
and, if applicable, Company Stock Options and Company Restricted Shares) that
would, individually or in the aggregate, reasonably be expected to prevent or
materially delay or impair the consummation by such Stockholder of the
transactions contemplated by this Agreement or otherwise adversely impact such
Stockholder’s ability to perform its obligations hereunder in any material
respect.

 

ARTICLE II.

REPRESENTATIONS AND WARRANTIES OF PARENT

 

2.1          Organization; Authorization. Parent is duly organized, validly
existing and in good standing under the Laws of the State of Delaware. The
consummation of the transactions contemplated hereby are within Parent’s
corporate powers and have been duly authorized by all necessary corporate
actions on the part of Parent. Parent has full corporate power and authority to
execute, deliver and perform this Agreement.

 

2.2          Binding Agreement.  This Agreement has been duly authorized,
executed and delivered by Parent and (assuming due authorization, execution and
delivery hereof by the other party hereto) constitutes a legal, valid and
binding obligation of Parent, enforceable against Parent in accordance with its
terms except as enforcement may be limited by applicable bankruptcy, insolvency
or other Laws affecting creditors’ rights generally or by legal principles of
general applicability governing the availability of equitable remedies or
remedies at law.

 

2.3          Non-Contravention. The execution and delivery of this Agreement by
Parent does not, and the performance by Parent of its obligations hereunder and
the consummation by Parent of the transactions contemplated hereby will not,
(i) violate any Laws applicable to Parent or any of their respective properties
is or may be bound or (ii) violate any provision of Parent’s organizational
documents, except, in the case of each of (i) and (ii), for matters that,
individually or in the aggregate, would not materially impair the ability of the
Parent, taken as a whole, to perform in a timely manner their obligations under
this Agreement or consummate the transactions contemplated by this Agreement.

 

3

--------------------------------------------------------------------------------


 

ARTICLE III.

ADDITIONAL COVENANTS OF THE STOCKHOLDERS

 

Each Stockholder hereby covenants and agrees, severally but not jointly, that
until the termination of this Agreement:

 

3.1          Voting of Subject Shares.  At the Stockholders Meeting and any
other meeting of the stockholders of the Company called to adopt of the Merger
Agreement by the Required Company Vote or in any other circumstances upon which
a vote, consent or other approval (including by written consent) with respect to
the Merger Agreement, the Merger or any other transaction contemplated by the
Merger Agreement is sought, and at every adjournment or postponement thereof,
such Stockholder shall, or shall cause the holder of record on any applicable
record date to, appear or otherwise cause such Stockholder’s Subject Shares and
Company Restricted Shares, without duplicate counting as Subject Shares once
vested, to be counted as present for purposes of establishing a quorum at any
such meeting of the Company Stockholders and vote such Stockholder’s Subject
Shares and Company Restricted Shares, without duplicate counting as Subject
Shares once vested (the “Vote Shares”), (i) in favor of (A) the adoption and
approval of the Merger Agreement and the transactions contemplated thereunder,
and (B) approval of any proposal to adjourn or postpone the meeting to a later
date, if there are not sufficient votes for the adoption and approval of the
Merger Agreement and the transactions contemplated thereby on the date on which
such meeting is held, (ii) against (A) any action or agreement which would in
any material respect impede, interfere with or prevent the Merger, including,
but not limited to, any other extraordinary corporate transaction, including, a
merger, acquisition, sale, consolidation, reorganization, recapitalization,
extraordinary dividend or liquidation involving the Company and any Person
(other than Parent or its Affiliates), or any other proposal of any Person
(other than Parent or its Affiliates) to acquire the Company or all or
substantially all of the assets thereof, (B) any Acquisition Proposal or (C) any
action, proposal, transaction or agreement that would reasonably be expected to
result in the failure of any conditions contained in Sections 7.1 and 7.2 of the
Merger Agreement or result in a breach of any covenant, representation or
warranty or any other obligation or agreement of such Stockholder under this
Agreement and/or (iii) in favor of any other matter necessary for consummation
of the transactions contemplated by the Merger Agreement, which is considered at
any such meeting of the Company Stockholders.

 

3.2          No Transfer; No Inconsistent Arrangements. Except as provided
hereunder (including pursuant to Section 3.1) or under the Merger Agreement,
such Stockholder shall not, directly or indirectly, (i) except for already
existing liens pledged to secure personal credit lines or loans, which liens and
pledges will be released not later than the time such Subject Shares are
tenedered pursuant to the transactions contemplated by the Merger Agreement,
create or permit to exist any Lien, other than Permitted Encumbrances, on any or
all of such Stockholder’s Subject Shares and, if applicable, Company Stock
Options or Company Restricted Shares, (ii) except as otherwise permitted below,
transfer, sell, assign, gift, hedge, pledge or otherwise dispose (whether by
sale, liquidation, dissolution, dividend or distribution) of, or enter into any
derivative arrangement with respect to (collectively, “Transfer”), any or all of
such Stockholder’s Equity Securities in the Company, including any Subject
Shares, Company Stock Options, and Company Restricted Shares or any right or
interest therein (or consent to any of the foregoing), (iii) except as otherwise
permitted below, enter into any contract, option or other agreement, arrangement
or understanding with respect to any Transfer of any or all of such
Stockholder’s Subject Shares and,

 

4

--------------------------------------------------------------------------------


 

if applicable, Company Stock Options, and Company Restricted Shares, or any
right or interest therein, (iv) grant or permit the grant of any proxy,
power-of-attorney or other authorization or consent in or with respect to any or
all of such Stockholder’s Subject Shares and, if applicable, Company Stock
Options and Company Restricted Shares, (v) deposit or permit the deposit of any
or all of such Stockholder’s Equity Securities in the Company, including any
Subject Shares, into a voting trust or enter into a voting agreement or
arrangement with respect to any of such Equity Securities, including the Subject
Shares, or (vi) take or permit any other action that would in any way restrict,
limit or interfere with the performance of such Stockholder’s obligations
hereunder or the transactions contemplated hereby or otherwise make any
representation or warranty of such Stockholder herein untrue or incorrect in any
material respect. Any action taken in violation of the foregoing sentence shall
be null and void ab initio and such Stockholder agrees that any such prohibited
action may and should be enjoined. If any involuntary Transfer of any or all of
such Stockholder’s Subject Shares and, if applicable, Company Stock Options or
Company Restricted Shares shall occur (including, if applicable, a sale by such
Stockholder’s trustee in any bankruptcy, or a sale to a purchaser at any
creditor’s or court sale), the transferee (which term, as used herein, shall
include any and all transferees and subsequent transferees of the initial
transferee) shall take and hold such Subject Shares and, if applicable, Company
Stock Options or Company Restricted Shares subject to all of the restrictions,
liabilities and rights under this Agreement, which shall continue in full force
and effect until valid termination of this Agreement. Such Stockholder agrees
that it shall not, and shall cause each of its Affiliates not to, become a
member of a “group” (as defined under Section 13(d) of the Exchange Act) with
respect to any Equity Securities in the Company for the purpose of opposing or
competing with or taking any actions inconsistent with the transactions
contemplated by the Merger Agreement. Notwithstanding the foregoing, such
Stockholder may make Transfers of Subject Shares and, if applicable, Company
Stock Options, Company Restricted Shares and any rights or interests therein in
each of the foregoing (a) to any “Permitted Transferee” (as defined below), in
which case the Subject Shares and, if applicable, Company Stock Options or
Company Restricted Shares shall continue to be bound by this Agreement and
provided that any such Permitted Transferee agrees in writing to be bound by the
terms and conditions of this Agreement prior to the consummation of any such
Transfer; (b) with respect to any Company Stock Options or Company Restricted
Shares which expire on or prior to an applicable Expiration Date, to the Company
for purpose of a net exercise permitted under the documents related to such
Company Stock Options or Company Restricted Shares (pursuant to which any Shares
issued by the Company would be Subject Shares); or (c) as Parent may otherwise
agree in writing in its sole discretion. If so requested by Parent, such
Stockholder agrees that the Subject Shares and, if applicable, Company Stock
Options or Company Restricted Shares shall bear a legend stating that the
respective Subject Shares, Company Stock Options or Company Restricted Shares
are subject to this Agreement, provided such legend shall be removed if the
Merger Agreement is terminated prior to Effective Time or if this Agreement is
otherwise terminated in accordance with the terms hereof. A “Permitted
Transferee” means, with respect to any Stockholder, (i) a spouse, lineal
descendant or antecedent, brother or sister, adopted child or grandchild, or the
spouse of any child, adopted child, grandchild, or adopted grandchild of such
Stockholder or a former spouse who is entitled to such transfer pursuant to the
terms of a domestic relations order, (ii) any charitable organization described
in Section 170(c) of the Code, (iii) any trust, the beneficiaries of which
include only one or more of the Persons named in clause (i) or (ii) of this
definition, or (iv) any corporation, limited liability company, or partnership,
the

 

5

--------------------------------------------------------------------------------


 

stockholders, members, and general or limited partners of which include only the
Persons named in clause (i) or (ii) of this definition.

 

3.3          No Exercise of Appraisal Rights; Actions. Such Stockholder
(i) waives and agrees not to exercise any appraisal rights in accordance with
Section 262 of the DGCL in respect of such Stockholder’s Subject Shares that may
arise with respect to the Merger and (ii) agrees not to commence or join in, and
agrees to take all actions necessary to opt out of any class in any class action
with respect to, any claim, derivative or otherwise, against Parent, Merger
Subsidiary, Parent Related Parties the Company or any of their respective
successors (x) challenging the validity of, or seeking to enjoin the operation
of, any provision of this Agreement or (y) alleging breach of any fiduciary duty
of any Person in connection with the negotiation and entry into the Merger
Agreement.

 

3.4          Documentation and Information. Such Stockholder shall not make any
public announcement regarding this Agreement, the Merger Agreement or the
transactions contemplated hereby or thereby without the prior written consent of
Parent, which consent shall not be unreasonably withheld or delayed. Such
Stockholder consents to and hereby authorizes Parent and Merger Subsidiary to
publish and disclose in all documents and schedules filed with the SEC, and any
press release or other disclosure document that Parent or Merger Subsidiary
reasonably determines to be necessary in connection with the Merger and any
transactions contemplated by the Merger Agreement, such Stockholder’s identity
and ownership of the Subject Shares and/or, if applicable, Company Stock Options
or Company Restricted Shares, the existence of this Agreement and the nature of
such Stockholder’s commitments and obligations under this Agreement, and such
Stockholder acknowledges that Parent and Merger Subsidiary may in Parent’s sole
discretion, file this Agreement or a form hereof with the SEC or any other
Governmental Authority. Such Stockholder agrees to promptly give Parent any
information it may reasonably require for the preparation of any such disclosure
documents, and such Stockholder agrees to promptly notify Parent of any required
corrections with respect to any written information supplied by it specifically
for use in any such disclosure document, if and to the extent that such
Stockholder shall become aware that any such information shall have become false
or misleading in any material respect.

 

3.5          No Solicitation.

 

(a)           Such Stockholder shall not, nor shall such Stockholder authorize
or permit any of such Stockholder’s Representatives to, directly or indirectly,
(a) solicit, initiate, knowingly facilitate or knowingly encourage the
submission or announcement of any Acquisition Proposal or any inquiries with
respect to the submission or announcement of any Acquisition Proposal or
(b) except to the extent directed to do so by the Board of Directors of the
Company to the extent permitted in the Merger Agreement, participate in
discussions or negotiations regarding, or furnish any non-public information
relating to, the Company or any of its Subsidiaries with respect to, or
otherwise cooperate in any way with, any effort or attempt by any Person (other
than Parent or its Affiliates) to make an inquiry in respect of or make any
proposal or offer that constitutes, or may reasonably be expected to lead to,
any Acquisition Proposal, except as permitted by the Merger Agreement.

 

6

--------------------------------------------------------------------------------


 

(b)           Except to the extent directed to do so by the Board of Directors
of the Company to the extent permitted in the Merger Agreement, such Stockholder
shall and shall instruct its representatives immediately cease and terminate any
existing solicitations, discussions, negotiations or other activity with any
Person (other than Parent or its Affiliates) being conducted with respect to any
Acquisition Proposal or inquiry that may reasonably be expected to lead to, any
Acquisition Proposal on the date hereof.

 

3.6          Adjustments. In the event (a) of any stock split, stock dividend,
merger, reorganization, recapitalization, reclassification, combination,
exchange of shares or the like of the capital stock of the Company on, of or
affecting the Subject Shares or (b) that such Stockholder shall become the
beneficial owner of any additional shares of Shares, then the terms of this
Agreement shall apply to the Shares held by such Stockholder immediately
following the effectiveness of the events described in clause (a) or such
Stockholder becoming the beneficial owner thereof as described in clause (b), as
though, in either case, they were Subject Shares hereunder. In the event that
any such Stockholder shall become the beneficial owner of any other securities
entitling the holder thereof to vote or give consent with respect to the matters
set forth in Section 3.1 hereof, then the terms of Section 3.1 hereof shall
apply to such other securities as though they were Subject Shares hereunder.

 

ARTICLE IV.

MISCELLANEOUS

 

4.1          Notices. All notices and other communications under this Agreement
shall be in writing and shall be deemed given (i) when delivered personally by
hand (with written confirmation of receipt), (ii) on the date sent by facsimile
or by email of a PDF document (with written confirmation of transmission) if
sent during the normal business hours of the recipient and the next Business Day
if sent after the normal business hours of the recipient, or (iii) one Business
Day following the day sent by nationally recognized overnight courier (with
written confirmation of receipt), in each case at the following addresses and
facsimile numbers (or to such other address or facsimile number as a party may
have specified by notice given to the other party pursuant to this provision.

 

(a)           if to Parent, to:

 

Hotspurs Holdings LLC

8500 Normandale Lake Blvd., Suite 1500

Minneapolis, MN 55437

Attn: Jeff Thuringer

Phone: 952-646-2071

Fax: 952-893-9613

E-Mail: jthuringer@varde.com

 

7

--------------------------------------------------------------------------------


 

(b)           if to Stockholder, to:

 

FirstCity Financial Corporation

6400 Imperial Drive

Waco, TX 76712

Attn: James Sartain

Telephone: 254-761-2800

Facsimile: 254-761-2950

E-Mail: jsartain@fcfc.com

 

or such other address or telecopy number as such party may hereafter specify for
the purpose by notice to the other parties hereto.

 

4.2          Termination. This Agreement shall terminate automatically, without
any notice or other action by any Person, upon the first to occur of (i) the
termination of the Merger Agreement in accordance with its terms, (ii) the
Effective Time, (iii) the date of any material modification, waiver or amendment
to any provision of the Merger Agreement that reduces the amount, changes the
form or otherwise adversely affects the consideration payable to the Stockholder
pursuant to the Merger Agreement as in effect on the date hereof, and (iv) the
mutual written consent of all of the parties hereto. Upon termination of this
Agreement, no party shall have any further obligations or liabilities under this
Agreement; provided, however, that (x) nothing set forth in this Section 4.2
shall relieve any party from liability for any breach of this Agreement prior to
termination hereof and (y) the provisions of this Article IV shall survive any
termination of this Agreement.

 

4.3          Amendments and Waivers.

 

(a)           Any provision of this Agreement may be amended or waived prior to
the Effective Time if, and only if, such amendment or waiver is in writing and
signed, in the case of an amendment, by the Stockholder, Parent or, in the case
of a waiver, by the party against whom the waiver is to be effective.

 

(b)           No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.  Parent shall not waive or
amend any provision of any other Support Agreement, dated as of the date hereof,
by and between the Parent and any other stockholder of the Company in a manner
which is more favorable to such stockholder unless an equivalent amendment or
waiver is offered to the Stockholder for its approval under this Agreement.  The
rights and remedies herein provided shall be cumulative and not exclusive of any
rights or remedies provided by Law.

 

4.4          Expenses. All fees and expenses incurred in connection herewith and
the transactions contemplated hereby shall be paid by the party incurring such
expenses, whether or not the Merger is consummated.

 

4.5          Binding Effect; Survival; Benefit; Assignment.

 

(a)           The parties hereby agree that their respective representations,
warranties and covenants set forth herein are solely for the benefit of the
other parties, in accordance with and

 

8

--------------------------------------------------------------------------------


 

subject to the terms of this Agreement, and this Agreement is not intended to,
and does not, confer upon any Person other than the parties hereto any rights or
remedies hereunder, including the right to rely upon the representations and
warranties set forth herein.

 

(b)           The representations and warranties contained herein and in any
certificate or other writing delivered pursuant hereto shall not survive the
Effective Time.  This Section 4.5 shall not limit any covenant or agreement of
the parties to this Agreement which, by its terms, contemplates performance
after the Effective Time.

 

(c)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns; provided, except as otherwise permitted by Section 1.3, that no party
may assign, delegate or otherwise transfer any of its rights or obligations
under this Agreement without the consent of the other parties hereto (and which
transfer by any party shall not relieve such party of their obligations
hereunder in the event of a breach by their transferee).

 

4.6          Governing Law; Venue.

 

(a)           This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware, regardless of the laws that might
otherwise govern under applicable principles of conflict of law hereof.

 

(b)           The parties hereto, on their behalf and on behalf of their
respective Affiliates, irrevocably submit to the exclusive jurisdiction of the
Court of Chancery of the State of Delaware (or, if such Court or the Delaware
Supreme Court determines that the Court of Chancery does not have or should not
exercise subject matter jurisdiction over such matter, the Superior Court of the
State of Delaware) and the federal Courts of the United States of America
located in the State of Delaware (and of the appropriate appellate Courts
therefrom) in connection with any dispute arising out of, in connection with, in
respect of, or in any way relating to:

 

(i) the negotiation, execution and performance of this Agreement and the
transactions contemplated hereby;

 

(ii) the interpretation and enforcement of the provisions of this Agreement and
the documents referred to in this Agreement, or

 

(iii) any actions of or omissions by any Covered Party (as defined below) in any
way connected with, related to or giving rise to any of the foregoing matters
(the foregoing clauses (i), (ii) and (iii) collectively, the “Covered Matters”),

 

and hereby waive, and agree not to assert as a defense in any Legal Proceeding
with regard to or involving a Covered Matter, that such Legal Proceeding may not
be brought or is not maintainable in said Courts or that venue thereof may not
be appropriate or that this Agreement or any such document may not be enforced
in or by such Courts, and the parties hereto, on their behalf and on behalf of
their respective Affiliates, irrevocably agree that all claims with respect to
such Legal Proceeding shall be heard and determined exclusively by such a
Delaware state or federal Court.  The parties hereto, on their behalf and on
behalf of their respective Affiliates, hereby consent to and grant any such
Court jurisdiction over the person of such parties and over the subject matter
of

 

9

--------------------------------------------------------------------------------


 

such dispute and agree that mailing of process or other papers in connection
with such Legal Proceeding in the manner provided in Section 4.1 or in such
other manner as may be permitted by law shall be valid and sufficient service
thereof.

 

(c)           In addition, by entering into this Agreement, each party hereto,
on their behalf and, to the fullest extent permissible by applicable Law, on
behalf of their respective equityholders, partners, members, directors,
Affiliates, officers or agents, as the case may be, covenants, agrees and
acknowledges, that it shall not bring any Legal Proceeding (regardless of the
legal theory or claim involved or the procedural nature of any such Legal
Proceeding) with regard to any Covered Matter against any Covered Party, other
than the parties hereto.

 

(d)           The parties hereto acknowledge and agree that (i) the agreements
contained in this Section 4.6 are an integral part of this Agreement and the
transactions contemplated hereby, and that, without these agreements, the
parties would not enter into this Agreement, (ii) any breach of this Section 4.6
would result in irreparable harm and that monetary damages would not be a
sufficient remedy for any such breach and (iii) that any breach of this
Section 4.6 will be deemed a material breach of this Agreement.  Accordingly,
each Covered Party shall be entitled to equitable relief, including injunction
and specific performance, as a remedy for any such breach by a party (or any
affiliate of such party) and in case of any such breach, the non-breaching party
shall be excused from its performance obligations under this Agreement.

 

For the purposes of this Section 4.6, “Covered Party” shall mean (i) any party
hereto, (ii) any such parties’ officers, directors, agents, managers, employees,
or Affiliates or (iii) any officer, director, agent, or employee of any such
Person, all of whom are intended third party beneficiaries of this Section 4.6.

 

4.7          Counterparts; Delivery by Facsimile or Email. This Agreement may be
signed in any number of counterparts (including by facsimile), each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.  This Agreement shall become effective
when each party hereto shall have received counterparts hereof signed by all of
the other parties hereto.

 

4.8          Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior agreements, understandings and negotiations, both written and oral,
between the parties with respect to the subject matter of this Agreement.  No
representation, inducement, promise, understanding, condition or warranty not
set forth herein has been made or relied upon by either party hereto.  Neither
this Agreement nor any provision hereof is intended to confer upon any Person
other than the parties hereto any rights or remedies hereunder except for
Section 4.6, which is intended for the benefit of the Covered Parties.  Except
as otherwise expressly provided in this Agreement, this Agreement may be
enforced only against, and any claims or causes of action that may be based
upon, arise out of or relate to this Agreement, or the negotiation, execution or
performance of this Agreement may be made only against the entities that are
expressly identified as parties hereto and no past, present or future Affiliate,
director, officer, employee, incorporator, member, manager, partner,
equityholder, agent, attorney or representative of any party hereto shall have
any liability for any obligations or liabilities of the parties to this
Agreement or for any claim based on, in

 

10

--------------------------------------------------------------------------------


 

respect of, or by reason of, the transactions contemplated hereby or any claim
related to tort or contract theories of Law.

 

4.9          Severability. If any term or other provision of this Agreement is
invalid, illegal or unenforceable, all other terms and provisions of this
Agreement shall remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party.

 

4.10        Specific Performance. The parties hereto agree that irreparable
damage would occur in the event any of the provisions of this Agreement were not
performed in accordance with the terms hereof on a timely basis or were
otherwise breached.  It is accordingly agreed that, subject to the provisions of
this Section 4.10, the parties shall be entitled to an injunction or injunctions
to prevent breaches of this Agreement and to enforce specifically the terms and
provisions of this Agreement in the Delaware Court of Chancery (and if the
Delaware Court of Chancery shall be unavailable, in the Federal Court of the
United States of America sitting in the State of Delaware), without proof of
actual damages or otherwise.  This right is in addition to any other remedy at
law or in equity.  The parties further agree not to assert that a remedy of
specific enforcement is unenforceable, invalid, contrary to law or inequitable
for any reason, nor to assert that a remedy of monetary damages would provide an
adequate remedy.

 

4.11        Headings. The headings contained in this Agreement are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.

 

4.12        Mutual Drafting. Each party has participated in the drafting of this
Agreement, which each party acknowledges is the result of extensive negotiations
between the parties; accordingly, in the event an ambiguity or question of
intent or interpretation arises, this Agreement shall be construed as if drafted
jointly by the parties, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provisions
of this Agreement.

 

4.13        Further Assurances. Parent and each Stockholder will execute and
deliver, or cause to be executed and delivered, all further documents and
instruments and use their respective reasonable best efforts to take, or cause
to be taken, all actions and to do, or cause to be done, all things necessary,
proper or advisable under applicable Laws and regulations, to perform their
respective obligations under this Agreement.

 

4.14        Interpretation. In this Agreement, unless otherwise specified, the
following rules of interpretation apply:

 

(a)           references to Articles, Sections, Exhibits, clauses and Parties
are references to sections or sub-sections, exhibits and clauses of, and parties
to, this Agreement;

 

(b)           references to any Person include references to such Person’s
successors and permitted assigns;

 

(c)           words importing the singular include the plural and vice versa;

 

(d)           words importing one gender include the other gender;

 

11

--------------------------------------------------------------------------------


 

(e)           references to the word “including” shall be deemed to be followed
by the words “without limitation” in each case where such words do not follow
the word “including”;

 

(f)            the words “hereof,” “herein” and “hereunder” and words of similar
import, when used in this Agreement, refer to this Agreement as a whole and not
to any particular provision of this Agreement;

 

(g)           references to “$” or “dollars” refer to U.S. dollars; and

 

(h)           “or” is not exclusive;

 

(i)            a defined term has its defined meaning throughout this Agreement
and in each Exhibit and Schedule to this Agreement, regardless of whether it
appears before or after the place where it is defined.

 

4.15        Capacity as Stockholder. Each Stockholder signs this Agreement
solely in such Stockholder’s capacity as a Stockholder of the Company, and not
in such Stockholder’s capacity as an officer or director of the Company or any
other capacity and this Agreement shall not limit or otherwise affect the
actions of such Stockholder or any affiliate, employee or designee of such
Stockholder or any of its affiliates in its capacity, if applicable, as an
officer or director of the Company, including in the exercise of such person’s
fiduciary duties as a director or officer of the Company.

 

4.16        No Agreement Until Executed. This Agreement shall not be effective
unless and until (i) the Merger Agreement is executed by all parties thereto,
and (ii) this Agreement is executed by all parties hereto.

 

4.17        No Ownership Interest. Except as otherwise provided herein, nothing
contained in this Agreement shall be deemed to vest in Parent or Merger
Subsidiary any direct or indirect ownership or incidence of ownership of or with
respect to the Subject Shares, Company Stock Options or Company Restricted
Shares, as applicable. All rights, ownership and economic benefits of and
relating to the Subject Shares, Company Stock Options or Company Restricted
Shares, as applicable, shall remain vested in and belong to each applicable
Stockholder, and neither Parent nor Merger Subsidiary shall have any authority
to manage, direct, restrict, regulate, govern, or administer any of the policies
or operations of the Company or exercise any power or authority to direct such
Stockholder in the voting of any of the Shares, except as otherwise provided
herein.

 

4.18        Stockholder Obligations Several and Not Joint. The obligations of
each Stockholder hereunder shall be several and not joint, and no Stockholder
shall be liable for any breach of the terms of this Agreement by any other
Stockholder.

 

4.19        Confidentiality. This Agreement shall be treated as strictly
confidential and is being provided by the Stockholder solely in connection with
the Merger Agreement and the transactions contemplated thereby. This Agreement
may not be used, circulated, quoted or otherwise referred to in any document,
except with the written consent of Parent. Notwithstanding the foregoing, this
Agreement may be provided to the Stockholder’s advisors who have been directed
to treat this Agreement as confidential, and the Stockholder shall cause such
advisors to so

 

12

--------------------------------------------------------------------------------


 

treat this Agreement as confidential, and this Agreement may be disclosed as
required by applicable law.

 

4.20        Waiver of Jury Trial.

 

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL
BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY.

 

[Signature Page Follows]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

 

HOTSPURS HOLDINGS LLC

 

 

 

 

 

By:

/s/ Jason R. Spaeth

 

Name:

Jason R. Spaeth

 

Title:

President and Chief Executive Officer

 

 

Signatures continue on the following page

 

 

Signature page to Support Agreement

 

--------------------------------------------------------------------------------


 

 

/s/ William P. Hendry

 

Name: William P. Hendry

 

 

Signature page to Support Agreement

 

--------------------------------------------------------------------------------


 

 

/s/ Dane Fulmer

 

Name: Dane Fulmer

 

 

Signature page to Support Agreement

 

--------------------------------------------------------------------------------


 

 

/s/ F. Clayton Miller

 

Name: F. Clayton Miller

 

 

Signature page to Support Agreement

 

--------------------------------------------------------------------------------


 

 

/s/ James T. Sartain

 

Name: James T. Sartain

 

 

Spousal Consent

 

The undersigned represents that (1) the undersigned is the spouse of James T.
Sartain, (2) that the undersigned is familiar with the terms of the SUPPORT
AGREEMENT (the “Agreement”), dated as of December 20, 2012, by and among
Hotspurs Holdings LLC, a Delaware limited liability company (“Parent”), and the
certain stockholders, including the undersigned’s spouse, of FirstCity Financial
Corporation, a Delaware corporation (the “Company”), listed on Exhibit A
thereto, and that the undersigned has had an opportunity to consult legal
counsel of the undersigned’s choice to review drafts of the Agreement and the
Merger Agreement and to advise the undersigned with respect thereto. The
undersigned hereby agrees that the interest of the undersigned’s spouse in all
property which is the subject of the Agreement shall be irrevocably bound by the
terms of the Agreement and by any amendment, modification, waiver or termination
signed by the undersigned’s spouse. The undersigned shall not take any action
that would (1) have the effect of impairing the ability of the undersigned’s
spouse to perform the undersigned’s spouse’s obligations under the Agreement or
prevent or delay the consummation of the transactions contemplated under
Agreement or (2) result in the Agreement not constituting the valid and binding
obligation of the undersigned’s spouse, enforceable against the undersigned’s
spouse in accordance with its terms.  The undersigned further authorizes the
undersigned’s spouse to amend, modify or terminate the Agreement, or waive any
rights thereunder, and that each such amendment, modification, waiver or
termination signed by the undersigned’s spouse shall be binding on the community
property interest of undersigned in all property which is the subject of the
Agreement and on the executors, administrators, heirs and assigns of the
undersigned, each as fully as if the undersigned had signed such amendment,
modification, waiver or termination.

 

 

Dated: December 20, 2012

 

 

 

/s/ Deborah Sartain

 

Name: Debbie Sartain

 

 

Signature page to Support Agreement

 

--------------------------------------------------------------------------------


 

 

/s/ J. Bryan Baker

 

Name: J. Bryan Baker

 

 

Spousal Consent

 

The undersigned represents that (1) the undersigned is the spouse of J. Bryan
Baker, (2) that the undersigned is familiar with the terms of the SUPPORT
AGREEMENT (the “Agreement”), dated as of December 20, 2012, by and among
Hotspurs Holdings LLC, a Delaware limited liability company (“Parent”), and the
certain stockholders, including the undersigned’s spouse, of FirstCity Financial
Corporation, a Delaware corporation (the “Company”), listed on Exhibit A
thereto, and that the undersigned has had an opportunity to consult legal
counsel of the undersigned’s choice to review drafts of the Agreement and the
Merger Agreement and to advise the undersigned with respect thereto. The
undersigned hereby agrees that the interest of the undersigned’s spouse in all
property which is the subject of the Agreement shall be irrevocably bound by the
terms of the Agreement and by any amendment, modification, waiver or termination
signed by the undersigned’s spouse. The undersigned shall not take any action
that would (1) have the effect of impairing the ability of the undersigned’s
spouse to perform the undersigned’s spouse’s obligations under the Agreement or
prevent or delay the consummation of the transactions contemplated under
Agreement or (2) result in the Agreement not constituting the valid and binding
obligation of the undersigned’s spouse, enforceable against the undersigned’s
spouse in accordance with its terms.  The undersigned further authorizes the
undersigned’s spouse to amend, modify or terminate the Agreement, or waive any
rights thereunder, and that each such amendment, modification, waiver or
termination signed by the undersigned’s spouse shall be binding on the community
property interest of undersigned in all property which is the subject of the
Agreement and on the executors, administrators, heirs and assigns of the
undersigned, each as fully as if the undersigned had signed such amendment,
modification, waiver or termination.

 

 

Dated: December 20, 2012

 

 

 

/s/ Suzanne Baker

 

Name: Suzanne Baker

 

 

Signature page to Support Agreement

 

--------------------------------------------------------------------------------


 

 

/s/ Jim W. Moore

 

Name: Jim W. Moore

 

 

Spousal Consent

 

The undersigned represents that (1) the undersigned is the spouse of Jim W.
Moore, (2) that the undersigned is familiar with the terms of the SUPPORT
AGREEMENT (the “Agreement”), dated as of December 20, 2012, by and among
Hotspurs Holdings LLC, a Delaware limited liability company (“Parent”), and the
certain stockholders, including the undersigned’s spouse, of FirstCity Financial
Corporation, a Delaware corporation (the “Company”), listed on Exhibit A
thereto, and that the undersigned has had an opportunity to consult legal
counsel of the undersigned’s choice to review drafts of the Agreement and the
Merger Agreement and to advise the undersigned with respect thereto. The
undersigned hereby agrees that the interest of the undersigned’s spouse in all
property which is the subject of the Agreement shall be irrevocably bound by the
terms of the Agreement and by any amendment, modification, waiver or termination
signed by the undersigned’s spouse. The undersigned shall not take any action
that would (1) have the effect of impairing the ability of the undersigned’s
spouse to perform the undersigned’s spouse’s obligations under the Agreement or
prevent or delay the consummation of the transactions contemplated under
Agreement or (2) result in the Agreement not constituting the valid and binding
obligation of the undersigned’s spouse, enforceable against the undersigned’s
spouse in accordance with its terms.  The undersigned further authorizes the
undersigned’s spouse to amend, modify or terminate the Agreement, or waive any
rights thereunder, and that each such amendment, modification, waiver or
termination signed by the undersigned’s spouse shall be binding on the community
property interest of undersigned in all property which is the subject of the
Agreement and on the executors, administrators, heirs and assigns of the
undersigned, each as fully as if the undersigned had signed such amendment,
modification, waiver or termination.

 

 

Dated: December 20, 2012

 

 

 

/s/ Marilyn Moore

 

Name: Marilyn Moore

 

 

Signature page to Support Agreement

 

--------------------------------------------------------------------------------


 

 

/s/ Terry DeWitt

 

Name: Terry DeWitt

 

 

Spousal Consent

 

The undersigned represents that (1) the undersigned is the spouse of Terry
DeWitt, (2) that the undersigned is familiar with the terms of the SUPPORT
AGREEMENT (the “Agreement”), dated as of December 20, 2012, by and among
Hotspurs Holdings LLC, a Delaware limited liability company (“Parent”), and the
certain stockholders, including the undersigned’s spouse, of FirstCity Financial
Corporation, a Delaware corporation (the “Company”), listed on Exhibit A
thereto, and that the undersigned has had an opportunity to consult legal
counsel of the undersigned’s choice to review drafts of the Agreement and the
Merger Agreement and to advise the undersigned with respect thereto. The
undersigned hereby agrees that the interest of the undersigned’s spouse in all
property which is the subject of the Agreement shall be irrevocably bound by the
terms of the Agreement and by any amendment, modification, waiver or termination
signed by the undersigned’s spouse. The undersigned shall not take any action
that would (1) have the effect of impairing the ability of the undersigned’s
spouse to perform the undersigned’s spouse’s obligations under the Agreement or
prevent or delay the consummation of the transactions contemplated under
Agreement or (2) result in the Agreement not constituting the valid and binding
obligation of the undersigned’s spouse, enforceable against the undersigned’s
spouse in accordance with its terms.  The undersigned further authorizes the
undersigned’s spouse to amend, modify or terminate the Agreement, or waive any
rights thereunder, and that each such amendment, modification, waiver or
termination signed by the undersigned’s spouse shall be binding on the community
property interest of undersigned in all property which is the subject of the
Agreement and on the executors, administrators, heirs and assigns of the
undersigned, each as fully as if the undersigned had signed such amendment,
modification, waiver or termination.

 

 

Dated: December 20, 2012

 

 

 

/s/ Susan DeWitt

 

Name: Susan DeWitt

 

 

Signature page to Support Agreement

 

--------------------------------------------------------------------------------


 

 

/s/ Mark B. Horrell

 

Name: Mark Horrell

 

All of my stock owned in First City Financial Corp. is separate property owned
by me.

 

Spousal Consent

 

The undersigned represents that (1) the undersigned is the spouse of Mark
Horrell, (2) that the undersigned is familiar with the terms of the SUPPORT
AGREEMENT (the “Agreement”), dated as of December 20, 2012, by and among
Hotspurs Holdings LLC, a Delaware limited liability company (“Parent”), and the
certain stockholders, including the undersigned’s spouse, of FirstCity Financial
Corporation, a Delaware corporation (the “Company”), listed on Exhibit A
thereto, and that the undersigned has had an opportunity to consult legal
counsel of the undersigned’s choice to review drafts of the Agreement and the
Merger Agreement and to advise the undersigned with respect thereto. The
undersigned hereby agrees that the interest of the undersigned’s spouse in all
property which is the subject of the Agreement shall be irrevocably bound by the
terms of the Agreement and by any amendment, modification, waiver or termination
signed by the undersigned’s spouse. The undersigned shall not take any action
that would (1) have the effect of impairing the ability of the undersigned’s
spouse to perform the undersigned’s spouse’s obligations under the Agreement or
prevent or delay the consummation of the transactions contemplated under
Agreement or (2) result in the Agreement not constituting the valid and binding
obligation of the undersigned’s spouse, enforceable against the undersigned’s
spouse in accordance with its terms.  The undersigned further authorizes the
undersigned’s spouse to amend, modify or terminate the Agreement, or waive any
rights thereunder, and that each such amendment, modification, waiver or
termination signed by the undersigned’s spouse shall be binding on the community
property interest of undersigned in all property which is the subject of the
Agreement and on the executors, administrators, heirs and assigns of the
undersigned, each as fully as if the undersigned had signed such amendment,
modification, waiver or termination.

 

 

Dated: December 20, 2012

 

 

 

/s/ Ellen Horrell

 

Name: Ellen Horrell

 

 

Signature page to Support Agreement

 

--------------------------------------------------------------------------------


 

 

/s/ James C. Holmes

 

Name: James Holmes

 

 

Spousal Consent

 

The undersigned represents that (1) the undersigned is the spouse of James
Holmes, (2) that the undersigned is familiar with the terms of the SUPPORT
AGREEMENT (the “Agreement”), dated as of December 20, 2012, by and among
Hotspurs Holdings LLC, a Delaware limited liability company (“Parent”), and the
certain stockholders, including the undersigned’s spouse, of FirstCity Financial
Corporation, a Delaware corporation (the “Company”), listed on Exhibit A
thereto, and that the undersigned has had an opportunity to consult legal
counsel of the undersigned’s choice to review drafts of the Agreement and the
Merger Agreement and to advise the undersigned with respect thereto. The
undersigned hereby agrees that the interest of the undersigned’s spouse in all
property which is the subject of the Agreement shall be irrevocably bound by the
terms of the Agreement and by any amendment, modification, waiver or termination
signed by the undersigned’s spouse. The undersigned shall not take any action
that would (1) have the effect of impairing the ability of the undersigned’s
spouse to perform the undersigned’s spouse’s obligations under the Agreement or
prevent or delay the consummation of the transactions contemplated under
Agreement or (2) result in the Agreement not constituting the valid and binding
obligation of the undersigned’s spouse, enforceable against the undersigned’s
spouse in accordance with its terms.  The undersigned further authorizes the
undersigned’s spouse to amend, modify or terminate the Agreement, or waive any
rights thereunder, and that each such amendment, modification, waiver or
termination signed by the undersigned’s spouse shall be binding on the community
property interest of undersigned in all property which is the subject of the
Agreement and on the executors, administrators, heirs and assigns of the
undersigned, each as fully as if the undersigned had signed such amendment,
modification, waiver or termination.

 

 

Dated: December 20, 2012

 

 

 

/s/ Cindy Holmes

 

Name: Cindy Holmes

 

 

Signature page to Support Agreement

 

--------------------------------------------------------------------------------


 

 

/s/ C. Ivan Wilson

 

Name: C. Ivan Wilson

 

 

Spousal Consent

 

The undersigned represents that (1) the undersigned is the spouse of C. Ivan
Wilson, (2) that the undersigned is familiar with the terms of the SUPPORT
AGREEMENT (the “Agreement”), dated as of December 20, 2012, by and among
Hotspurs Holdings LLC, a Delaware limited liability company (“Parent”), and the
certain stockholders, including the undersigned’s spouse, of FirstCity Financial
Corporation, a Delaware corporation (the “Company”), listed on Exhibit A
thereto, and that the undersigned has had an opportunity to consult legal
counsel of the undersigned’s choice to review drafts of the Agreement and the
Merger Agreement and to advise the undersigned with respect thereto. The
undersigned hereby agrees that the interest of the undersigned’s spouse in all
property which is the subject of the Agreement shall be irrevocably bound by the
terms of the Agreement and by any amendment, modification, waiver or termination
signed by the undersigned’s spouse. The undersigned shall not take any action
that would (1) have the effect of impairing the ability of the undersigned’s
spouse to perform the undersigned’s spouse’s obligations under the Agreement or
prevent or delay the consummation of the transactions contemplated under
Agreement or (2) result in the Agreement not constituting the valid and binding
obligation of the undersigned’s spouse, enforceable against the undersigned’s
spouse in accordance with its terms.  The undersigned further authorizes the
undersigned’s spouse to amend, modify or terminate the Agreement, or waive any
rights thereunder, and that each such amendment, modification, waiver or
termination signed by the undersigned’s spouse shall be binding on the community
property interest of undersigned in all property which is the subject of the
Agreement and on the executors, administrators, heirs and assigns of the
undersigned, each as fully as if the undersigned had signed such amendment,
modification, waiver or termination.

 

 

Dated: December 20, 2012

 

 

 

/s/ Lola Wilson

 

Name: Lola Wilson

 

 

Signature page to Support Agreement

 

--------------------------------------------------------------------------------


 

 

/s/ Richard E. Bean

 

Name: Richard E. Bean

 

All of my stock owned in First City Financial Corp. is separate property owned
by me.

 

Spousal Consent

 

The undersigned represents that (1) the undersigned is the spouse of Richard E.
Bean, (2) that the undersigned is familiar with the terms of the SUPPORT
AGREEMENT (the “Agreement”), dated as of December 20, 2012, by and among
Hotspurs Holdings LLC, a Delaware limited liability company (“Parent”), and the
certain stockholders, including the undersigned’s spouse, of FirstCity Financial
Corporation, a Delaware corporation (the “Company”), listed on Exhibit A
thereto, and that the undersigned has had an opportunity to consult legal
counsel of the undersigned’s choice to review drafts of the Agreement and the
Merger Agreement and to advise the undersigned with respect thereto. The
undersigned hereby agrees that the interest of the undersigned’s spouse in all
property which is the subject of the Agreement shall be irrevocably bound by the
terms of the Agreement and by any amendment, modification, waiver or termination
signed by the undersigned’s spouse. The undersigned shall not take any action
that would (1) have the effect of impairing the ability of the undersigned’s
spouse to perform the undersigned’s spouse’s obligations under the Agreement or
prevent or delay the consummation of the transactions contemplated under
Agreement or (2) result in the Agreement not constituting the valid and binding
obligation of the undersigned’s spouse, enforceable against the undersigned’s
spouse in accordance with its terms.  The undersigned further authorizes the
undersigned’s spouse to amend, modify or terminate the Agreement, or waive any
rights thereunder, and that each such amendment, modification, waiver or
termination signed by the undersigned’s spouse shall be binding on the community
property interest of undersigned in all property which is the subject of the
Agreement and on the executors, administrators, heirs and assigns of the
undersigned, each as fully as if the undersigned had signed such amendment,
modification, waiver or termination.

 

 

Dated: December 20, 2012

 

 

 

 

 

Name: Dorothy Bean

 

 

Signature page to Support Agreement

 

--------------------------------------------------------------------------------


 

 

/s/ Robert E. Garrison II

 

Name: Robert E. Garrison II

 

 

Spousal Consent

 

The undersigned represents that (1) the undersigned is the spouse of Robert E.
Garrison II, (2) that the undersigned is familiar with the terms of the SUPPORT
AGREEMENT (the “Agreement”), dated as of December 20, 2012, by and among
Hotspurs Holdings LLC, a Delaware limited liability company (“Parent”), and the
certain stockholders, including the undersigned’s spouse, of FirstCity Financial
Corporation, a Delaware corporation (the “Company”), listed on Exhibit A
thereto, and that the undersigned has had an opportunity to consult legal
counsel of the undersigned’s choice to review drafts of the Agreement and the
Merger Agreement and to advise the undersigned with respect thereto. The
undersigned hereby agrees that the interest of the undersigned’s spouse in all
property which is the subject of the Agreement shall be irrevocably bound by the
terms of the Agreement and by any amendment, modification, waiver or termination
signed by the undersigned’s spouse. The undersigned shall not take any action
that would (1) have the effect of impairing the ability of the undersigned’s
spouse to perform the undersigned’s spouse’s obligations under the Agreement or
prevent or delay the consummation of the transactions contemplated under
Agreement or (2) result in the Agreement not constituting the valid and binding
obligation of the undersigned’s spouse, enforceable against the undersigned’s
spouse in accordance with its terms.  The undersigned further authorizes the
undersigned’s spouse to amend, modify or terminate the Agreement, or waive any
rights thereunder, and that each such amendment, modification, waiver or
termination signed by the undersigned’s spouse shall be binding on the community
property interest of undersigned in all property which is the subject of the
Agreement and on the executors, administrators, heirs and assigns of the
undersigned, each as fully as if the undersigned had signed such amendment,
modification, waiver or termination.

 

 

Dated: December 19, 2012

 

 

 

/s/ Patti Garrison

 

Name: Patti Garrison

 

 

Signature page to Support Agreement

 

--------------------------------------------------------------------------------


 

 

/s/ D. Michael Hunter

 

Name: D. Michael Hunter

 

 

Spousal Consent

 

The undersigned represents that (1) the undersigned is the spouse of D. Michael
Hunter, (2) that the undersigned is familiar with the terms of the SUPPORT
AGREEMENT (the “Agreement”), dated as of December 19, 2012, by and among
Hotspurs Holdings LLC, a Delaware limited liability company (“Parent”), and the
certain stockholders, including the undersigned’s spouse, of FirstCity Financial
Corporation, a Delaware corporation (the “Company”), listed on Exhibit A
thereto, and that the undersigned has had an opportunity to consult legal
counsel of the undersigned’s choice to review drafts of the Agreement and the
Merger Agreement and to advise the undersigned with respect thereto. The
undersigned hereby agrees that the interest of the undersigned’s spouse in all
property which is the subject of the Agreement shall be irrevocably bound by the
terms of the Agreement and by any amendment, modification, waiver or termination
signed by the undersigned’s spouse. The undersigned shall not take any action
that would (1) have the effect of impairing the ability of the undersigned’s
spouse to perform the undersigned’s spouse’s obligations under the Agreement or
prevent or delay the consummation of the transactions contemplated under
Agreement or (2) result in the Agreement not constituting the valid and binding
obligation of the undersigned’s spouse, enforceable against the undersigned’s
spouse in accordance with its terms.  The undersigned further authorizes the
undersigned’s spouse to amend, modify or terminate the Agreement, or waive any
rights thereunder, and that each such amendment, modification, waiver or
termination signed by the undersigned’s spouse shall be binding on the community
property interest of undersigned in all property which is the subject of the
Agreement and on the executors, administrators, heirs and assigns of the
undersigned, each as fully as if the undersigned had signed such amendment,
modification, waiver or termination.

 

 

Dated: December 19, 2012

 

 

 

/s/ Mary Hunter

 

Name: Mary Hunter

 

 

Signature page to Support Agreement

 

--------------------------------------------------------------------------------